Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-32 are pending.  
Priority
Instant application 17103514, filed 11/24/2020 claims as follows:

    PNG
    media_image1.png
    55
    385
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS(s) received 11/24/2020, 1/18/2021 and 8/11/2021 have been considered unless marked with a strikethrough.
Election/Restrictions
In the response received 11/29/2021, Applicant elects Group I, claim 1-9 without traverse.  Claims 10-32 are withdrawn as not reading on an elected group.
Examiner withdraws the specie election.

Claim Objections
Claims 4 are objected to because of the following informalities:  The claims contain dashes, numbering schemes and abbreviations that have not previously been defined.  Appropriate correction is required.

Claim Rejection – 112 First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. They are:
	1. The nature of the invention
	2. The state of the prior art
	3. The predictability or lack thereof in the art
	4. The amount of direction or guidance present

	6. The breadth of the claims
	7. The quantity of experimentation needed, and
	8. The level of skill in the art

The Nature of the Invention
 	The instant invention is drawn to an apparatus to influence at least one of a rate of chemical reaction and/or biological process and/or a phase transition process comprising various components. 
The State of the Prior Art
	 The state of the prior art is provided for example by CN-106226833 (made of record on the IDS) which discloses an atomic fluorescence detection device and relates to atomic interference and gravity detection.  During the process therein, a radical falls into the cavity into a predetermined position, and the atoms excited by the detection laser emit a fluorescence, and the collection light cylinder detects the fluorescence emitted by the atoms via a detection window on the cavity.  Further, the ‘833 publication teaches a device in the figure.
	Further close art is the article to Fuzfa et al (made of record on the IDS) wherein “[a] successful experiment combining emission and reception of gravitational waves would constitute a premiere of gravity control”.   Fuzfa further states that “[o]ut of the four fundamental interactions, gravitation remains the only one not to be under technological control”.  Still further, Fuzfa states that “[s]till the emission and reception of GWs in laboratory or for technological applications still remains a great challenge” (page 2).  The article to Fuzfa teaches also states that “[a] successful experiment combining emission and reception of gravitational waves (GWs) would (emphasis added) constitute a premiere of gravity control”.  Thus, Fuzfa is 
	Still further close art to Stephenson (made of record on the IDS) teaches that “[t]his paper explores the possibility of experimentally demonstrating the Gertsenshtein Effect”, and “due to extremely poor coupling between mass-energy and gravitational waves, the Gertsenshtein Effect has never been demonstrated” (page 1).  The Stephenson article discusses theoretical experimental set-ups that in “proposed” experimental setups (1265).  Further, the Stephenson article teaches that very strong light sources would be required (1269), with sensitive detectors, and that it “may be feasible to attempt the demonstration of the Gersenshtein Effect” (1269).
The Level of Skill in the Art and the Predictability or lack thereof in the art
	The level of skill in the art is high.
The Amount of Direction or Guidance Present
	There are no examples in the specification of working embodiments using an apparatus for any function much less influencing at least one of a rate of a chemical reaction and/or biological process and/or a phase transition process.  The specification states that any TADF could be used but there no examples showing that its use or no examples with a functioning apparatus.  There are drawings, but no examples using the apparatus whatsoever. For example, there is no embodiment impact on a chemical reaction, biological process or phase transition process.

The Breadth of the Claims
	The claims as drafted allow for a computer to be attached to an EM source, a magnetic assembly and a guiding device.  The scope of the claims as an apparatus capable of functioning in the broad classes of influence is much broader than anything disclosed in the specification.  
The Quantity of Experimentation Needed
	Based on at least the art above, this is a highly unpredictable art.   The art speaks to the challenges in this area, and “possible” experiments.  Given the high unpredictability and the lack or any working examples the apparatus claims would require undue experimentation.  The dependent claims relate to different components in the arrangement and do not resolve this issue.

Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejection – 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation both the preferable and non-preferable range, and the claim also recites a “preferable” range which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a 
Conclusions
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622